Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirosawa (US 2018/0059840).
Regarding claim 1, Hirosawa teaches a liquid crystal display device (Fig. 1-12, [0020-0091]) comprising: 
a first substrate (the substrate below LC in Fig. 4-5); 
a second substrate (the substrate above LC in Fig. 4-5) facing the first substrate (the substrate below LC in Fig. 4-5); and 
a liquid crystal layer (LC in Fig. 4-5, [0028]) between the first substrate and the second substrate (Fig. 4-5); 
the first substrate (the substrate below LC in Fig. 4-5) comprising: 
a thin-film transistor (SW in Fig. 4-5, [0028, 0033]); 
a pixel electrode (PE in Fig. 4-5, [0028, 0033]) connected to the thin-film transistor (SW in Fig. 4-5, [0028, 0033]); 
a color filter layer (CF/CF1/CF2/CF3 in Fig. 4-5, [0039, 0057]) including color filters of multiple colors (Fig. 4-5, [0057]); 
a touch panel line (the metal line M in Fig. 2-11, Fig. 12, [0087], The sensor drive electrode Tx includes the common electrode CE and the metal line M) on a liquid crystal layer side (Fig. 4-5) of the color filter layer (CF in Fig. 4-5, [0039, 0057]); and 
a flattening film (15 in Fig. 4-5, [0047]) on a liquid crystal layer side (Fig. 4-5) of the touch panel line (the metal line M in Fig. 2-11, Fig. 12, [0087]).
Regarding claim 8, Hirosawa also teaches the following elements:
(Claim 8) the touch panel line (the metal line M in Fig. 2-11, Fig. 12, [0087]) has a wider line width (Fig. 5) in a portion (the bottom portion of M in Fig. 5) on or above an uneven portion (Fig. 5) at an end of at least one of the color filters of multiple colors of the color filter layer (CF/CF1/CF2/CF3 in Fig. 4-5, [0039, 0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0131585) in view of Kim (US 2015/0187821).
Regarding claim 1, Cho teaches a liquid crystal display device (Fig. 1-8C, [0037-0110]) comprising: 
a first substrate (Fig. 1 and Fig. 7, [0093]); 
a second substrate (the substrate above 400 in Fig. 6, [0093, 0090]) facing the first substrate (Fig. 1 and Fig. 7, [0093]); and 
a liquid crystal layer (400 in Fig. 6, [0089]) between the first substrate and the second substrate (Fig. 6, [0093]); 
the first substrate (Fig. 1 and Fig. 7, [0093]) comprising: 
a thin-film transistor (the TFT in Fig. 1 and Fig. 7, [0038]); 
a pixel electrode (210 in Fig. 1 and 7, [0038]) connected to the thin-film transistor (the TFT in Fig. 1 and Fig. 7, [0038]); 
a color filter layer (the color layer corresponding to 170 in Fig. 1 and 7, [0093, 0090], the color filter layer 310 is disposed to replace the organic insulation layer 170 on the substrate 100); 
a touch panel line (185 in Fig. 1-2 and 7, [0038]) on a liquid crystal layer side (Fig. 1 and 7) of the color filter layer (the color layer corresponding to 170 in Fig. 1 and 7, [0093, 0090], the color filter layer 310 is disposed to replace the organic insulation layer 170 on the substrate 100); and 
a flattening film (190 in Fig. 1 and 7, [0038]) on a liquid crystal layer side (Fig. 1 and 7) of the touch panel line (185 in Fig. 1-2 and 7, [0038]).
Cho does not explicitly point out that the color filter layer including color filters of multiple colors. 
Kim teaches that (Fig. 1-3A, [0025]) a color filter layer (140 in Fig. 1-3A, [0025], red, green and blue color filters 140 are further formed in the respective pixel regions 200 on the substrate 100) including color filters of multiple colors ([0025])
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Cho such that in the system of Cho, the color filter layer including color filters of multiple colors. The motivation is to provide a liquid crystal display emitting color lights and preventing light leakage (Kim, [0006, 0009]).
Regarding claim 2, Cho teaches that the liquid crystal display device (Fig. 1-8C, [0037-0110]) is provided with a first contact hole (the hole of 190 corresponding to 203a in Fig. 1 and 7, [0038]) penetrating through at least the flattening film (190 in Fig. 1 and 7, [0038]), and the pixel electrode (210 in Fig. 1 and 7, [0038]) is disposed on a liquid crystal layer side (Fig. 1 and 7) of the flattening film (190 in Fig. 1 and 7, [0038]) and is connected to a drain electrode (162 in Fig. 1 and 7, [0047]) of the thin-film transistor (Fig. 1 and 7) through the first contact hole (the hole of 190 in Fig. 1 and 7, [0038]).
Kim teaches that (Fig. 1-3A, [0025]) the color filter layer (140 in Fig. 1-3A, [0025], red, green and blue color filters 140 are further formed in the respective pixel regions 200 on the substrate 100) is disposed in a region (Fig. 2 and 3A, excluding at least a region (Fig. 2 and 3A) overlapping the first contact hole (150a in Fig. 2-3A).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Cho in view of Kim such that in the system of Cho in view of Kim, the color filter layer is disposed in a region excluding at least a region overlapping the first contact hole. The motivation is to provide a liquid crystal display emitting color lights and preventing light leakage (Kim, [0006, 0009]).
Regarding claim 3, Cho teaches that the liquid crystal display device (Fig. 1-8C, [0037-0110]) further comprises a touch panel electrode (195/295 in Fig. 7, [0053, 0071, 0098]) on a liquid crystal layer side (Fig. 7) of the flattening film (190 in Fig. 1 and 7, [0038]), the liquid crystal display device (Fig. 1-8C, [0037-0110]) is provided with a second contact hole (the hole of 190 corresponding to 203b in Fig. 1 and 7, [0038]) penetrating through at least the flattening film (190 in Fig. 1 and 7, [0038]), the touch panel line (185 in Fig. 1-2 and 7, [0038]) is connected to the touch panel electrode (195/295 in Fig. 7, [0053, 0071, 0098]) through the second contact hole (the hole of 190 corresponding to 203b in Fig. 1 and 7, [0038]), and a region corresponding to a first contact hole (the hole of 190 corresponding to 203a in Fig. 1 and 7, [0038]) overlapping (the region of 203a is overlapped with the region of 203b in a tilt direction in Fig. 1 and 7) a contact region where the touch panel line is in contact with the touch panel electrode (the region corresponding to 203b in Fig. 1 and 7).
Kim teaches that (Fig. 1-3A, [0025]) the color filter layer (140 in Fig. 1-3A, [0025], red, green and blue color filters 140 are further formed in the respective pixel regions 200 on the substrate 100) is disposed in a region (Fig. 2 and 3A, excluding at least a region (Fig. 2 and 3A) overlapping the first contact hole (150a in Fig. 2-3A).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Cho in view of Kim such that in the system of Cho in view of Kim, the color filter layer is disposed on a region excluding at least a region corresponding to the first contact hole and overlapping a contact region where the touch panel line is in contact with the touch panel electrode. The motivation is to provide a liquid crystal display emitting color lights and preventing light leakage (Kim, [0006, 0009]).
Regarding claim 4, as stated in the rejections of claims 2 and 3 above, Cho in view of Kim teaches that the liquid crystal display device further comprises a touch panel electrode on a liquid crystal layer side of the flattening film, the liquid crystal display device is provided with a first contact hole penetrating through at least the flattening film and a second contact hole penetrating through at least the flattening film, the touch panel line is connected to the touch panel electrode through the second contact hole, the color filter layer is not disposed in a continuous region including a region overlapping the first contact hole and a region overlapping a contact region where the touch panel line is in contact with the touch panel electrode, and the pixel electrode is disposed on a liquid crystal layer side of the flattening film and is connected to a drain electrode of the thin-film transistor through the first contact hole.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kim (US 2015/0187821) as applied to claim 4 above, and further in view of Kim (US 2017/0199411).
Regarding claim 5, Cho does not teach the following elements. 
Kim (US 2017/0199411) teaches the following elements:
(Claim 5) the first substrate (Fig. 1 and 7-10) includes a spacer (SCS in Fig. 1 and 7-10, [0101, 0107, 0112-0122]) protruding toward the second substrate (Fig. 7), and the spacer (SCS in Fig. 1 and 7-10, [0101, 0107, 0112-0122]) is entirely overlapped with the continuous region (Fig. 1 and 7-10) without the color filter layer (CF1, CF2, CF3 in Fig. 7-8).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim (US 2017/0199411) for the system of Cho in view of Kim (US 2015/0187821) such that in the system of Cho in view of Kim (US 2015/0187821), 
(Claim 5) the first substrate includes a spacer protruding toward the second substrate, and the spacer is entirely overlapped with the continuous region without the color filter layer.
The motivation is to help to maintain a cell gap, distribute the pressure externally applied and provide shock absorbing characteristics (Kim (US 2017/0199411), [0008]).

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0246399) in view of Akiyoshi (US 2019/0056620).
Regarding claim 1, Huang teaches a liquid crystal display device (Fig. 1-2 and 4, [0003, 0023-0033]) comprising: 
a first substrate (Fig. 4, [0023]); 
a second substrate ([0023, 0028]) facing the first substrate (Fig. 4, [0023]); and 
a liquid crystal layer ([0003]); 
the first substrate (Fig. 4, [0023]) comprising: 
a thin-film transistor (101 in Fig. 4, [0023]); 
a pixel electrode (103 in Fig. 4, [0033]) connected to the thin-film transistor (101 in Fig. 4, [0023]); 
an insulating layer (111 in Fig. 4, [0023]); 
a touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) on an upper side (Fig. 4) of the insulating layer (111 in Fig. 4, [0023]); and 
a flattening film (113 in Fig. 4, [0032]) on an upper side (Fig. 4) of the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]).
Huang already teaches that the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) is a common electrode line ([0032, 0023]). Huang does not explicitly point out that the liquid crystal layer between the first substrate and the second substrate, the insulating is a color filter layer including color filters of multiple colors; the touch panel line on a liquid crystal layer side of the color filter layer; and the flattening film on a liquid crystal layer side of the touch panel line.
Akiyoshi teach that (Fig. 8-10, [0064-0072, 0058]) the liquid crystal layer (300 in Fig. 10, [0058]) between the first substrate and the second substrate (Fig. 10), the insulating layer (108 in Fig. 9-10, [0069, 0059]) is a color filter layer including color filters of multiple colors (Fig. 9-10, [0069, 0059]); the common electrode line (112 in Fig. 8-10, [0069]) on a liquid crystal layer side (Fig. 10) of the color filter layer (108 in Fig. 9-10, [0069, 0059]); and a flattening film (109 in Fig. 9-10, [0069]) on a liquid crystal layer side (Fig. 10) of the common electrode line (112 in Fig. 8-10, [0069]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Akiyoshi for the system of Huang such that in the system of Huang, the liquid crystal layer between the first substrate and the second substrate, the insulating is a color filter layer including color filters of multiple colors; the touch panel line on a liquid crystal layer side of the color filter layer; and the flattening film on a liquid crystal layer side of the touch panel line. The motivation is to provide a colorful high definition liquid crystal display with less color mixture, and prevent a voltage drop in the common electrode (Akiyoshi, [0008, 0006]).
Regarding claim 6, Huang already teaches that the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) is the common electrode line ([0032, 0023]).
Akiyoshi also teach that (Fig. 8-10, [0064-0072, 0058]) the common electrode line (112 in Fig. 8-10, [0069]) is disposed at a boundary (Fig. 10) of the color filters (108 in Fig. 9-10, [0069, 0059]) of different colors of the color filter layer (Fig. 9-10, [0069, 0059]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Akiyoshi for the system of Huang in view of Akiyoshi such that in the system of Huang in view of Akiyoshi, the touch panel line is disposed at a boundary of the color filters of different colors of the color filter layer. The motivation is to provide a colorful high definition liquid crystal display with less color mixture, and prevent a voltage drop in the common electrode (Akiyoshi, [0008, 0006]).
Regarding claim 7, Huang already teaches that the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]) is the common electrode line ([0032, 0023]), and Huang also teaches the first substrate (Fig. 4) further includes a line (102 in Fig. 4, [0023, 0028])) connected to the thin-film transistor (101 in Fig. 4), and the line (102 in Fig. 4, [0023, 0028])) overlaps the touch panel line (105 in Fig. 1-2 and 4, [0032-0033]).
Akiyoshi also teach that (Fig. 8-10, [0064-0072, 0058]) a first substrate (Fig. 8 and 10) further includes a line (12 in Fig. 8-10, [0065]) connected to the thin-film transistor (Fig. 9), the line (12 in Fig. 8-10, [0065]) overlaps the common electrode line (112 in Fig. 8-10, [0069]) and is disposed at the boundary of the color filters (108 in Fig. 9-10, [0069, 0059]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Akiyoshi for the system of Huang in view of Akiyoshi such that in the system of Huang in view of Akiyoshi, the line overlaps the touch panel line and is disposed at the boundary of the color filters. The motivation is to provide a colorful high definition liquid crystal display with less color mixture, and prevent a voltage drop in the common electrode (Akiyoshi, [0008, 0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871